                                                                                        U.S. D!St'r!CT COURT
                   IN THE UNITED STATES DISTRICT COURT FOR THE                               AUGUSTA DlV.
                             SOUTHERN DISTRICT OP GEORGIA
                                     SAVANNAH DIVISION                                 20 H4R 30 M S'22
MARTIN J. BRADLEY, III,                         *                                  CLERK
                                                                                        SOOlsfoFt^
         Plaintiff,                             *
                                                *


                V,                              *                    CV 413-121
                                                *


UNITED STATES OF AMERICA,                       *
                                                ■k


         Defendant.                             *




                                         ORDER




        Plaintiff      filed this      suit    under      28    U.S.C.      § 2255     "to   vacate


or     set   aside     his    convictions,      and/or          vacate      set   aside      and/or

correct      his    sentence"    in criminal         case    405-059.        {Mot.     to Vacate,


Doc.    1,   at 2. )    On December 11,         2017,       Plaintiff was re-sentenced

in criminal case 405-059.               (See OR 405-059,             Doc.    1597. )     On March

24,     2020,       counsel     for    Plaintiff          informed       the      Undersigned's

Courtroom          Deputy    Clerk    that,    as     a     result    of     Plaintiff's         re-

sentencing,         this civil case can be closed.                       Pending receipt of

Plaintiff's dismissal, the Court ADMINISTRATIVELY CLOSES this case

for statistical purposes only.

        ORDER ENTERED at Augusta, Georgia, this                                         of March,

2020.



                                                                Tall,'CHIEF judge
                                              UNITED ^TATES DISTRICT COURT
                                              SOUTHERN         DISTRICT OF GEORGIA
